UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JEREMY PINSON,                      :
                                    :
      Plaintiff,                    : Civil Action No.:                         12-1872 (RC)
                                    :
      v.                            : Re Document No.:                          132
                                    :
U.S. DEPARTMENT OF JUSTICE, et. al, :
                                    :
      Defendants.                   :
                        MEMORANDUM & ORDER

           GRANTING DEFENDANT’S RENEWED MOTION FOR SUMMARY JUDGMENT
                           AS TO REQUEST NO. 11-351-P

       Pro se Plaintiff Jeremy Pinson is currently an inmate at ADX Florence, a federal prison

located in Colorado. While in prison, Mr. Pinson sent numerous Freedom of Information Act

(“FOIA”) requests to various federal agencies. Dissatisfied with several agencies’ responses to

his requests, Mr. Pinson filed a lengthy complaint in this Court, to which several agencies,

including the Department of Justice’s (“DOJ”) Criminal Division, responded with pre-answer

motions. See Corr. 2d. Am. Compl. at 9, ECF No. 32; see generally Def.’s Mot. Dismiss Summ.

J., ECF No. 48.

       On September 24, 2014, this Court ruled on the DOJ’s Motion for Summary Judgment as

to Mr. Pinson’s claims against the Criminal Division, granting it in part, but ordering the

Criminal Division to conduct a search for, and subsequently release to Mr. Pinson, any

responsive documents relating to the portion of Request No. 11-351-P that pertained to the

Criminal Division’s 2011 Budget. See Pinson v. Dep’t of Justice, No. 12-1872, 2014 WL
4724379 at *1, *6 (D.D.C. Sept. 24, 2014); see Order, ECF No. 111. Having subsequently

conducted a search yielding the budget document at issue, and having provided it to Mr. Pinson,
the DOJ now renews its Motion for Summary Judgment regarding Request No. 11-351-P, which

the Court will grant. 1

        The DOJ correctly argues that the final remnant of Mr. Pinson’s FOIA claim against it

has been rendered moot, as the Criminal Division properly released the remaining information

sought by Plaintiff in Request No. 11-351-P. See Def.’s Renewed Mot. Summ. J., ECF No. 132.

To support this assertion, the DOJ has attached a declaration indicating that the Criminal

Division released the document ordered by the Court, see Second Cunningham Decl., ¶4, ECF

No. 132-1, a copy of the letter sent to Mr. Pinson accompanying the document at issue, and a

copy of the “2011 Budget” document that was released to plaintiff. See Pinson Letter, Ex. 1.,

ECF No. 132-1; see “Criminal Division FY 2011 President’s Budget,” Ex. 1, ECF 132-1. This is

sufficient for this Court to grant the Criminal Division’s motion, as FOIA claims become moot

where a defendant can show the release of all requested information, provided there is no dispute

by the plaintiff. See Isasi v. Office of Att’y Gen., 594 F. Supp. 2d 12, 14 (D.D.C. 2009); see also

Crooker v. United States State Dep’t, 628 F.2d 9, 10 (D.C. Cir. 1980) (“Once the records are

produced, the substance of the controversy disappears and becomes moot since the disclosure

which the suit seeks has already been made.”). Mr. Pinson has not responded to the Criminal

Division’s motion, or disputed the fact that the Criminal division has now provided him the

information sought in Request No. 11-351-P.

        Accordingly, Defendant’s renewed motion for summary judgment (ECF No. 132) is

GRANTED.

        It is hereby ORDERED that JUDGMENT IS ENTERED in favor of the DOJ as to the

remainder of Plaintiff’s Request No. 11-351-P.

1
        Though the DOJ’s filing was titled “Defendant’s Response to the Court’s September 24, 2014 Order []
Regarding the Criminal Division Budget,” it once again seeks dismissal of Plaintiff’s claim as to Request No. 11-
351-P. The Court therefore treats the filing as a renewed motion for summary judgment as to Request No. 11-351-P.

                                                       2
      SO ORDERED.


Dated: May 15, 2015       RUDOLPH CONTRERAS
                          United States District Judge




                      3